Title: To James Madison from Joel Barlow, 9 June 1809
From: Barlow, Joel
To: Madison, James


Dear Sir
9 June 1809
Mr. Latrobe has informed me that you wished to have the Encyclopedie sent to your house with the bill. I now send them by the Bearer of this. I take the liberty at the same time to offer you some other books, of which I enclose a notice. Your very obt.
J. Barlow
 
[Enclosure]

9 June 1809

Mr. Madison bo’t of J. Barlow
The french encyclopedie methodique—incomplete, consisting as follows


93 vol. bound & 14 half vol. unbd. letter press say 200 half vol. at 7 liv.
1400
lt


8 vol. bd. 17 half vol. unbd.—plates say 33 half vol. at 15
495



Binding 93 vol. at 5
465



8 vol. at 8
 64




2424




equal
to $448.88


The export duty in France, import duty in America, freight & insurance would probably amou[n]t to about 20 percent. For this J. B. charges nothing, as he wishes to sell the Book, having another set for himself.
As soon as our intercourse with France is open he engages to complete the work, as far as finished, & he thinks it probable the whole may be finished by this time. For this the President will pay the net cost & charges.
See Statement the other side.

Subjects finished in the vols. now delivered.

Amusemens des Sciences
1
vol.


Art militaire
3



Beaux arts
2



Commerce
3



Economie pol. et diplom.
4



Encyclopediana
1



Equitation
1



Finance
3



Geographie
3



Grammaire
3



Histoire
5




Logique
4



Marine
3



Mathematique
3



Theologie
3


Subjects unfinished.

Agriculture
2½
vol.


Antiquité’s
4½



Architecture
1



Assemblé nationale
1



Arts et metiers
7½



Botanique
3



Chymie
2



Chirurgie
1½



Forêts et bois
 ½



Geographie ancienne
2½



Hist. naturelle
7 3/2



Jurisprudence
9½



Manufactures
3 2/2



Medicine
6



Musique
 ½



Philosophie
2½



Physique
1



Besides the Encyclopedie now sent J. Barlow has duplicates of the following books—most of which may be essential to the Presidents Library—


Schrevelius—Gr. Lexicon
1 Vol. 8 o.


Dictionary of Sejournant—Spanish French & Latin
2 Vol. 4 o.


Dicy. of Alberti—Italian & Fr.
2 Vol. 8 o


—— of Antonini Italian—Fr. & lat.
2 vol 4 o.


—— of Della Crusca—Italian alone
5 vol. 4 o.


—— of Schwan—German Fr. & Lat.
6 vol. 4 o.


    of Danet—Lat & Fr.


Several different grammars in each of the above languages, except the Gr. and lat.
The following less necessary, but useful—

La chymie de Fourcroy
5 vol 8 o.


Volney’s Ruins—in English
2 — 12 o


Dwight’s Conquest of Canaan
1 — 12 o.


Trumbull’s McFingal Elegant London edn.
1 — 8 o.


